Case 13-31520        Doc 44     Filed 10/18/18     Entered 10/18/18 09:49:30          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-31520
         Malachi C Lee

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/07/2013.

         2) The plan was confirmed on 10/04/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/24/2017, 12/08/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/06/2017.

         5) The case was completed on 07/31/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $3,230.00.

         10) Amount of unsecured claims discharged without payment: $42,862.26.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-31520        Doc 44      Filed 10/18/18    Entered 10/18/18 09:49:30                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $37,537.92
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                   $37,537.92


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                    $0.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $1,720.80
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,720.80

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 CITY OF CHICAGO DEPT OF FINANCE Unsecured         125.00        435.00           435.00          21.75       0.00
 DISCOVER BANK                   Unsecured      1,932.00       1,932.33         1,932.33          96.62       0.00
 ILLINOIS DEPT OF REVENUE        Unsecured           0.00         83.50            83.50           4.18       0.00
 ILLINOIS DEPT OF REVENUE        Priority          800.00        835.00           835.00        835.00        0.00
 INTERNAL REVENUE SERVICE        Priority          300.00        302.82           302.82        302.82        0.00
 INTERNAL REVENUE SERVICE        Unsecured            NA         100.00           100.00           5.00       0.00
 JP MORGAN CHASE BANK NA AUTO Unsecured               NA          51.18            51.18           2.56       0.00
 JP MORGAN CHASE BANK NA AUTO Secured          17,809.00     17,809.00        17,809.00      17,809.00     955.69
 MITSUBISHI MOTOR CREDIT OF AME Secured         5,636.00       5,200.71         5,200.71      5,200.71     255.08
 PORTFOLIO RECOVERY ASSOC        Unsecured      2,320.00       2,320.84         2,320.84        116.04        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      7,575.00       7,397.28         7,397.28        369.86        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      7,397.00       7,438.18         7,438.18        371.91        0.00
 QUANTUM3 GROUP                  Unsecured      1,366.00       1,366.73         1,366.73          68.34       0.00
 BANK OF AMERICA                 Unsecured      3,023.00            NA               NA            0.00       0.00
 GREGORY MALO PSY D & ASSOCIAT Unsecured           889.10           NA               NA            0.00       0.00
 JEFFCAPSYS                      Unsecured      2,299.00            NA               NA            0.00       0.00
 LABORATORY & PATHOLOGY DIAGN Unsecured              1.00           NA               NA            0.00       0.00
 MIRAMED MEDICL GROUPS           Unsecured      1,427.17            NA               NA            0.00       0.00
 MIRAMED MEDICAL GROUPS          Unsecured      1,399.98            NA               NA            0.00       0.00
 MIRAMED MEDICAL GROUPS          Unsecured      1,444.64            NA               NA            0.00       0.00
 MIRAMED REVENUE GROUP           Unsecured      5,945.72            NA               NA            0.00       0.00
 NATIONWIDE CREDIT & COLLECTION Unsecured       3,111.71            NA               NA            0.00       0.00
 NATIONWIDE CREDIT & COLLECTION Unsecured          737.98           NA               NA            0.00       0.00
 PORTFOLIO RECVRY&AFFIL          Unsecured           1.00           NA               NA            0.00       0.00
 PORTFOLIO RECOVRY&AFFIL         Unsecured           1.00           NA               NA            0.00       0.00
 R & B RECEIVABLE MANA/DUPAGE MUnsecured        1,024.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-31520       Doc 44        Filed 10/18/18    Entered 10/18/18 09:49:30                Desc        Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim           Claim         Claim       Principal       Int.
 Name                                 Class   Scheduled        Asserted      Allowed        Paid          Paid
 SAMARITAN INTERFAITH COUNSELI    Unsecured          20.00             NA           NA            0.00        0.00
 TRANSWORLD SYSTEMS               Unsecured          55.20             NA           NA            0.00        0.00
 EDWARDS HOSPITAL                 Unsecured      1,399.98              NA           NA            0.00        0.00
 FRONTIER PLACE FAMILY DENTAL J   Unsecured          13.00             NA           NA            0.00        0.00
 WELLS FARGO HOME MORTGAGE        Secured        9,092.56         9,092.56     9,092.56      9,092.56         0.00
 WELLS FARGO HOME MORTGAGE        Secured             0.00            0.00         0.00           0.00        0.00
 WESPARK FREEDOM CONDO ASSOC      Secured           310.00          310.00       310.00        310.00         0.00


 Summary of Disbursements to Creditors:
                                                                Claim            Principal               Interest
                                                              Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00                 $0.00
       Mortgage Arrearage                                 $9,092.56            $9,092.56                 $0.00
       Debt Secured by Vehicle                           $23,009.71           $23,009.71             $1,210.77
       All Other Secured                                    $310.00              $310.00                 $0.00
 TOTAL SECURED:                                          $32,412.27           $32,412.27             $1,210.77

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00              $0.00                 $0.00
        Domestic Support Ongoing                                 $0.00              $0.00                 $0.00
        All Other Priority                                   $1,137.82          $1,137.82                 $0.00
 TOTAL PRIORITY:                                             $1,137.82          $1,137.82                 $0.00

 GENERAL UNSECURED PAYMENTS:                             $21,125.04             $1,056.26                 $0.00


 Disbursements:

        Expenses of Administration                               $1,720.80
        Disbursements to Creditors                              $35,817.12

 TOTAL DISBURSEMENTS :                                                                          $37,537.92




UST Form 101-13-FR-S (9/1/2009)
Case 13-31520        Doc 44      Filed 10/18/18     Entered 10/18/18 09:49:30            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/17/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
